DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings were received on 1/22/21.  After further consideration, these drawings are not approved because they are considered to contain new matter for the following reasons.
Figure 4A showing the glass trim element within a recess formed in the support frame 5 is considered to be new matter.  The original disclosure only describes the “plastic frame being provided below and around the glass trim element”.  Such description may apply to other constructions besides that added by Figure 4A.  For example, with “the plastic frame matching a shape curvature of the glass trim element” as set forth in original claim 5, the claim may be interpreted as the frame being below the glass trim element and being of the same shape and size so that the support frame extends –around the perimeter—of the glass trim element.  Since Figure 4A shows a configuration which may not necessarily follow from the original written description, such figure is considered to include new matter.
Figure 1 also shows the support frame 5 being of a size which is longer and wider than the glass trim element 6.  Therefore, for reasons similar to those mentioned above with respect to Figure 4A, Figure 1 is also considered to contain new matter. 


In addition reference numerals 2, 3 and 4 in Figure 1 and reference numeral 11 in Figure 5 do not appear in the specification.

Since the drawings received on 1/22/21 are not approves, the following still applies. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structural features set forth in claims 1-21 must be shown or the feature(s) canceled from the claim(s).  Specifically, the glass trim element, the motor vehicle interior body, the center console, functional elements, the plastic frame, the plastic frame being provided on the back of the glass trim element, the plastic frame provided below and around the glass trim element, the safety backing, the glass trim element extending over the majority of a surface of an upper part of a console base as well as the console base itself, the door cover, the armrest cover, the touch functionalities and the plastic frame being of a shape to match the geometry of the glass trim element must be shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing .



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konet et al.
Konet et al. disclose the claimed method including glass trim (which is observable from the vehicle interior) element 36 (made from a semi-translucent material paragraph [0037] lines 3-4 and such semi-translucent material  is described as being glass in paragraph [0032] line 19), fixed by way of injection molding to a plastic support 42 [paragraph [0098] comprising a plastic frame.  Such element 22 comprising glass trim element 36 and plastic support frame 42 is assembled by way of the injection molding before being integrated into the motor vehicle interior.  The glass trim element 36 along with elements between the glass trim element and the support 42 as shown in Figure 4 form element 22 which is shown in Figure 2 as being positioned on an upper part of a center console body 12 (paragraph [0033], line 10). Note that functional elements comprising shifter 33 mounted in a middle region of the center console and the center stack 30 mounted at a frontward portion of the center console are also shown in Figure 2.  The shapes of the glass frame element and the plastic frame match as shown in the drawings.  The plastic frame is provided on the back of the glass trim element.  With specific reference to amended claims 1 and 16, the plastic frame is provided below and around the “perimeter” of glass trim element in that the circumferential shapes or geometries of the plastic frame and the glass trim element are congruent.  The glass trim element may also be integrated into a door armrest as element 28 shown in Figure 2.  There are “touch functionalities” or switches 46, 52 integrated into the glass trim element as shown in Figure 5.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Konet et al. in view of Hayes et al.

Hayes discloses the use of thermoplastic injection molding for a vehicle interior component.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention one skilled in the art to use a thermoplastic in the injection molding step of Konet et al. as taught by Hayes as an obvious design choice of a notoriously well-known plastic used in injection molding in the automotive art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Konet et al.
Konet et al. discloses the claimed invention except for the specific type of plastic from which frame 42 is constructed.
Section 2144.07 of the MPEP sets forth that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness.  See In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) 
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention one of obvious skill in the art at the time the invention was made to construct the plastic frame of Konet et al. from a plastic such as a thermoplastic elastomer, for example, because such selection of a known plastic to construct a prior art device made of plastic is prima facie obvious in view of In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Konet et al.
Konet et al. discloses the claimed invention except for the specific type of glass composition from which glass trim element 36 is constructed.
Section 2144.07 of the MPEP sets forth that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness.  See In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) 
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention one of obvious skill in the art at the time the invention was made to construct the glass trim element of Konet et al. from a glass composition as recited in claims 11, 13 and 14 because such selection of a known glass composition to construct a prior art element made of glass is prima facie obvious in view of In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Konet et al.
Konet et al. disclose the claimed invention except for the glass element including a safety backing.
Examiner takes Official Notice that the use of safety backings in vehicle glass components is notoriously well known.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention one skilled in the art to provide the glass element of Konet et al. with a safety backing as is common knowledge in the art in order to prevent the glass from shattering into many pieces which would pose a hazard to a vehicle occupant in the event of a collision.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Konet et al.
Konet et al. disclose the claimed invention except for the glass trim element 22 extending over a majority of an upper part a surface of the console base 12.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention modify the relative size of the glass trim element and the console base of Konet et al. so that the glass trim element extends over a majority of the upper part of the console base as obvious change in proportion because such arrangement would not perform differently.  See M.P.E.P 2144.04 IV A (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Konet et al. in view of Matusick et al.
Konet et al. disclose the claimed invention as summarized above in the rejection of claims 1-7 and 16-21.  Such arrangement of Konet et al. inherently includes the steps of assembly and integrating when such glass trim element is incorporated into the vehicle interior body. The recitation of the support (frame) being below and around the glass trim element as set forth in amended claims 1 and 16 as well as new claim 22, has been interpreted as the plastic frame being provided below and around the “perimeter” of the glass trim element by virtue of the 
Konet et al. do not disclose the glass trim element or “glass article” being formed from a float glass sheet.
Matusick et al. disclose a glass article or “trim” as broadly as recited where a glass article 200 is in the form of a planar sheet and where it is disclosed that “alternatively, surface (or surfaces) 205 can be formed by float processes or the like.  See paragraphs [0022] and [0036]
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the glass trim element of Konet et al. by a float process as taught by Matusick et al. which results in a glass article which is substantially flaw-free.

Response to Arguments

Applicant’s arguments with respect to the pending claims are not persuasive.  The recitation of the support (frame) being below and around the glass trim element as set forth in amended claims 1 and 16 as well as new claim 22, has been interpreted as the plastic frame being provided below and around the “perimeter” of the glass trim element by virtue of the circumferential shapes/geometries of the plastic frame and the glass trim element being congruent. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
4/15/21